207 F.2d 408
CAROLINA COACH CO.v.WILLIAMS.
No. 6612.
United States Court of Appeals Fourth Circuit.
Argued October 12, 1953.
Decided October 14, 1953.

John J. Wicker, Jr., Richmond, Va. (Paul M. Shuford and Wicker, Baker & Shuford, Richmond, Va., on brief), for appellant.
Martin A. Martin and Oliver W. Hill, Richmond, Va. (Spottswood W. Robinson, III, Richmond, Va., C. O. Pearson, Durham, N. C., and Hill, Martin & Robinson, Richmond, Va., on brief), for appellee.
Woods, Rogers, Muse & Walker, Roanoke, Va., on brief for American Bus-lines and others as amici curiæ.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an award of $251 damages to a Negro passenger in an interstate bus on account of his having been wrongfully removed from the bus and prosecuted criminally for refusing to change his seat when ordered to do so by the bus driver. The defendant relies upon regulations of the bus company requiring the separate seating of white and Negro passengers. It appears that plaintiff was originally seated in accordance with the regulations and refused to change his seat when seats to the rear, originally occupied by Negroes, had become vacant. We think that the judgment appealed from should be affirmed because the regulations relied on were applied by the bus driver in an unreasonable manner in requiring the passenger to change his seat in an interstate journey after he had been properly seated in accordance with the regulations. Chance v. Lambeth, 4 Cir., 186 F. 2d 879; Henderson v. United States, 339 U.S. 816, 70 S.Ct. 843, 94 L.Ed. 1302; Whiteside v. Southern Bus Co., 6 Cir., 177 F.2d 949. Cf. Day v. Atlantic Greyhound Corp., 4 Cir., 171 F.2d 59.


2
Affirmed.